EXHIBIT 10.1

BANK OF THE OZARKS, INC.

STOCK OPTION PLAN

As Amended On April 17, 2007

1. Purpose. The purpose of the Stock Option Plan is to attract and retain the
best available talent and encourage the highest level of performance by
executive officers and key employees of Bank of the Ozarks, Inc. (the “Company”)
and its Subsidiaries (as defined) and to provide them with incentives to put
forth maximum efforts for the success of the Company’s business and to serve the
best interests of the Company’s stockholders. All options granted under the Plan
are intended to be nonstatutory stock options.

2. Definitions. The following capitalized terms, when used in the Plan, will
have the following meanings:

(a) “Act” means the Securities Exchange Act of 1934, as in effect from time to
time.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as in effect from time to
time.

(d) “Common Stock” means the common stock, par value $.01 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type described in Paragraph 6.

(e) “Compensation Committee” means the Compensation Committee which is a
committee of the Board whose members are appointed by the Board from time to
time. All of the members of the Compensation committee, which may not be less
than two, are intended at all times to qualify as “outside directors” within the
meaning of Section 162(m) of the Code and as “Non-Employee Directors” within the
meaning of Rule 16b-3; provided, however, that the failure of a member of such
committee to so qualify shall not be deemed to invalidate any Stock Option
granted by such committee.

(f) “Date of Grant” means the date specified by the Compensation Committee or
the Board, as applicable, on which a grant of Stock Options will become
effective (which date will not be earlier than the date on which such committee
or the Board takes action with respect thereto).

(g) “Market Value per Share” means the fair market value per share of the Common
Stock on the Date of Grant determined on the basis of the average of the highest
asked price and the lowest reported bid price reported on The Nasdaq Stock
Market Inc’s. National Market; provided, however, that for purposes of any
options granted on the effective date of the Company’s initial public offering,
Market Value Per Share shall mean the initial public offering price of the
shares sold by the Company on such date.

(h) “Option Price” means the purchase price per share payable upon exercise of a
Stock Option.

(i) “Participant” means a person who is selected by the Compensation Committee
or the Board, as applicable, to receive Stock Options under Paragraph 5 of the
Plan and who is at that time an executive officer or other key employee of the
Company or any Subsidiary.

(j) “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act, as such Rule is
in effect from time to time.

(k) “Stock Option” means the right to purchase a share of Common Stock upon
exercise of an option granted pursuant to Paragraph 5.

(l) “Subsidiary” means any corporation, partnership, joint venture or other
entity in which the Company owns or controls, directly or indirectly, not less
than 50% of the total combined voting power or equity interests represented by
all classes of stock issued by such corporation, partnership, joint venture or
other entity.

3. Shares Available Under Plan. The shares of Common Stock which may be issued
under the Plan will not exceed in the aggregate 2,290,000 shares, subject to
adjustment as provided in this Paragraph 3.



--------------------------------------------------------------------------------

(a) Any shares of Common Stock which are subject to Stock Options that are
terminated unexercised, forfeited or surrendered or that expire for any reason
will again be available for issuance under the Plan.

(b) The shares available for issuance under the Plan also will be subject to
adjustment as provided in Paragraph 6.

4. Individual Limitation on Stock Options. The maximum aggregate number of
shares of Common Stock with respect to which Stock Options may be granted to any
Participant during any calendar year will not exceed 140,000 shares (adjusted to
give effect to each of two 2-for-1 stock splits, effected by issuing one share
of common stock for each share outstanding, on June 17, 2002 and December 10,
2003).

5. Grants of Stock Options. The Compensation Committee or the Board may from
time to time authorize grants to any Participant of Stock Options upon such
terms and conditions as such committee or the Board, as applicable, may
determine in accordance with the provisions set forth below.

(a) Each grant will specify the number of shares of Common Stock to which it
pertains.

(b) Each grant will specify the Option Price, which will not be less than 100%
of the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company, (ii) by the transfer to the Company of
shares of Common Stock owned by the Participant for at least six months (or,
with the consent of the Compensation Committee or Board, as applicable, for less
than six months) having an aggregate fair market value per share at the date of
exercise equal to the aggregate Option Price, (iii) with the consent of the
Compensation Committee or the Board, as applicable, by authorizing the Company
to withhold a number of shares of Common Stock otherwise issuable to the
Participant having an aggregate fair market value per share on the date of
exercise equal to the aggregate Option Price or (iv) by a combination of such
methods of payment; provided, however, that the payment methods described in
clauses (ii) and (iii) will not be available at any time that the Company is
prohibited from purchasing or acquiring such shares of Common Stock. Any grant
may provide for deferred payment of the Option Price from the proceeds of sale
through a bank or broker of some or all of the shares to which such exercise
relates.

(d) Successive grants may be made to the same Participant whether or not any
Stock Options previously granted to such Participant remain unexercised.

(e) Each grant will specify the required period or periods (if any) of
continuous service by the Participant with the Company or any Subsidiary and/or
any other conditions to be satisfied before the Stock Options or installments
thereof will vest and become exercisable, and any grant may provide for the
earlier exercise of the Stock Options upon approval by the Compensation
Committee in the event of a change in control of the Company (as defined in the
stock option agreement evidencing such grant or in any agreement referred to in
such stock option agreement) or upon approval by stockholders.

(f) Each Stock Option granted pursuant to this Paragraph 5 may be made subject
to such transfer restrictions as the Compensation Committee or the Board, as
applicable, may determine, including such restrictions as may be necessary to
comply with applicable federal and state securities law.

(g) Each grant will be evidenced by a stock option agreement executed on behalf
of the Company by the Chief Executive Officer (or another officer designated by
the Compensation Committee or the Board, as applicable,) and delivered to the
Participant and containing such further terms and provisions, consistent with
the Plan, as such committee or the Board, as applicable may approve.

6. Adjustments. Each grant will provide for such adjustments in the maximum
number of shares specified in Paragraph 3 and Paragraph 4, in the number of
shares of Common Stock covered by outstanding Stock Options granted hereunder,
in the Option Price applicable to any such Stock Options, and/or in the kind of
shares covered thereby (including shares of another issuer), as is equitably
required to prevent dilution or enlargement of the rights of Participants that
otherwise would result from any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, merger, consolidation, spin-off, reorganization, partial or complete
liquidation, issuance of rights or warrants to purchase securities or any other
corporate transaction or event having an effect similar to any of the foregoing.
Any fractional shares resulting from the foregoing adjustments will be
eliminated.



--------------------------------------------------------------------------------

7. Withholding of Taxes. To the extent that the Company is required to withhold
federal, state or local taxes in connection with any benefit realized by a
Participant under the Plan, or is requested by a Participant to withhold
additional amounts with respect to such taxes, and the amounts available to the
Company for such withholding are insufficient, it will be a condition to the
realization of such benefit that the Participant make arrangements satisfactory
to the Company for payment of the balance of such taxes required or requested to
be withheld. In addition, if permitted by the Compensation Committee or the
Board, as applicable, a Participant may elect to have any withholding obligation
of the Company satisfied with shares of Common Stock that would otherwise be
transferred to the Participant on exercise of the Stock Option.

8. Administration of the Plan.

(a) The Plan will be administered by the Compensation Committee and the Board.

(b) Each of the Compensation Committee and the Board has the full authority and
discretion to administer the Plan and to take any action that is necessary or
advisable in connection with the administration of the Plan, including without
limitation the authority and discretion to interpret and construe any provision
of the Plan or of any agreement, notification or document evidencing the grant
of a Stock Option. The interpretation and construction by the Compensation
Committee or the Board, as applicable, of any such provision and any
determination by the Compensation Committee or the Board, as applicable,
pursuant to any provision of the Plan or of any such agreement, notification or
document will be final and conclusive. No member of the Compensation Committee
will be liable for any such action or determination made in good faith.

(c) Notwithstanding any provision of the Plan to the contrary, the Compensation
Committee will have the exclusive authority and discretion to administer or
otherwise take any action required or permitted to be taken under the provisions
of Paragraph 6, 8(a), 8(b), 9(a) and 9(b) hereof with respect to Stock Options
granted under the Plan that are intended to comply with the requirements of
Section 162(m) of the Code.

9. Amendments, Etc.

(a) The Compensation Committee or the Board, as applicable, may without the
consent of the Participant amend any agreement evidencing a Stock Option granted
under the Plan, or otherwise take action to accelerate the time or times at
which the Stock Option may be exercised pursuant to Section 5(e), to extend the
expiration date of the Stock Option, to waive any other condition or restriction
applicable to such Stock Option or to the exercise of such Stock Option, to
amend the definition of a change in control of the Company (if such a definition
is contained in such agreement) to expand the events that would result in a
change in control of the Company and to add a change in control provision to
such agreement (if such provision is not contained in such agreement) and may
amend any such agreement in any other respect with the consent of the
Participant. Any change to accelerate the time or times at which the Stock
Option may be exercised other than pursuant to Section 5(e) or to reduce the
exercise price of any Stock Option other than pursuant to Section 6 will require
stockholder approval.

(b) The Plan may be amended from time to time by the Board or any duly
authorized committee thereof. If required by any law, or any rule or regulation
issued or promulgated by the Internal Revenue Service, the Securities and
Exchange Commission, the National Association of Securities Dealers, Inc., The
Nasdaq, Inc’s. National Market (or any other stock exchange upon which the
Common Stock is listed for trading), or any other governmental or
quasi-governmental agency having jurisdiction over the Company, the Common Stock
or the Plan (collectively the “Legal Requirements”), any such amendment will
also be submitted to and approved by the requisite vote of the stockholders of
the Company. If any Legal Requirement requires the Plan to be amended, or in the
event Rule 16b-3 is amended or supplemented (e.g., by addition of alternative
rules) or any of the rules under Section 16 of the Act are amended or
supplemented, in either event to permit the Company to remove or lessen any
restrictions on or with respect to Stock Options, the Board and the Compensation
Committee each reserves the right to amend the Plan to the extent of any such
requirement, amendment or supplement, and all Stock Options then outstanding
will be subject to such amendment.

(c) The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Stock Option.

(d) The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate a Participant’s employment or other service at
any time.

10. Condition to Effectiveness of Plan. This Plan shall be effective upon the
effective date of the Company’s initial public offering.